Citation Nr: 1043511	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to October 
1987.  

This matter is on appeal from a December 2005 rating decision by 
the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The issues of service connection for bilateral hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic disability of the low back, to include arthritis, was 
not shown in service or within several years after service 
discharge; and, the competent medical evidence of record does not 
support a finding that a relationship exists between the 
Veteran's currently diagnosed low back disorder and her military 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the Veteran in July 2005, prior to the 
initial RO decision that is the subject of this appeal.  The 
letter informed her of what evidence was required to substantiate 
the claim and of hers and VA's respective duties for obtaining 
evidence.  With respect to the Dingess requirements, the Veteran 
was not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in issuing 
a final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting her in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the 
Veteran's service treatment records, private treatment records, 
and she was afforded a VA examination in April 2007. 

	The Board finds that the April 2007 VA examination was adequate 
for evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a physical 
examination.  There is no indication that the VA examiner was not 
fully aware of the Veteran's past medical history or that he 
misstated any relevant fact.  
	
	The Board acknowledges that the Veteran has challenged the 
adequacy of the VA examiner's nexus opinion.  She asserts that 
the opinion is inadequate because the examiner identified one 
particular in-service complaint in the rationale for his opinion 
and did not specifically identify another in-service complaint.  
The Board does not agree.  The subsequent reference to the 
Veteran's complaint of mid-back pain immediately followed the one 
he referenced in his report and is on the same document (page) 
referenced by the examiner.  The Board is hard-pressed to believe 
that the examiner overlooked this evidence.  Such a conclusion is 
also supported by the fact that he examiner made reference to 
other findings in the service treatment records, which strongly 
supports the notion that he performed a complete review of the 
file.  The Board also notes that the examiner's rationale for his 
negative opinion referenced his treatment in 1985 not a specific 
report.  

Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year. See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In the present case, service treatment records reflect two sick-
call visits in July and August 1985 regarding mid-back pain and 
no complaints of, or treatment for, low back pain.  At the time 
of service separation nearly two years later, her spine was 
normal.  Therefore, service records do not show chronic residuals 
associated with mid-back complaints at the time of discharge. 

Post-service treatment records reflect objective evidence of 
treatment for the low back beginning in April 1997.  At that 
time, the Veteran was diagnosed with "mild facet arthropathy at 
L5-S1."  The Board also notes that during a June 2005 VA 
outpatient treatment visit, the Veteran reported that she was 
diagnosed with arthritis in her low back in 1990.  Thus, even by 
the Veteran's own admission, arthritis of the spine was not 
diagnosed within one year of service discharge.  A presumption of 
service connection as per 38 C.F.R. §§ 3.307 and 3.309  is not 
for application. 

However, apart from the absence of documented post-service 
symptomatology related to the low back for many years, the 
evidence includes the Veteran's statements asserting continuity 
of symptoms since service.  The Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) 
(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of 
evidence differs from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

	Lay testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 
303, 307 (2007).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  
	
	In this case, the Veteran is competent to report symptoms of low 
back pain because this requires only personal knowledge as it 
comes to her through her senses.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  
	
	However, the Board finds that the Veteran's reported history of 
continued symptomatology since active service, while competent, 
is nonetheless not credible.  In this case, the Board emphasizes 
the multi-year gap between discharge from active duty service 
(1987) and initial documented symptoms and diagnosis in 1997, 
nearly 10 years after service separation.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence 
of a prolonged period without medical complaint can be 
considered, along with other factors concerning the [V]eteran's 
health and medical treatment during and after military service, 
as evidence of whether a pre-existing condition was aggravated by 
military service").  Private treatment records dated from 
January 2004 through August 2004 are silent with respect to 
active service and instead focus on relating her complaints of 
back pain to a recent motor vehicle accident. 

The Veteran's reported history of continued symptoms since active 
service is also in conflict with the other evidence of record, 
which makes it implausible.  See Caluza v. Brown, 7 Vet. App. 498 
(1995) (in determining whether lay evidence is satisfactory, the 
Board may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other evidence 
submitted on behalf of a veteran).   Specifically, when she was 
seen by her VA physician in June 2005, which was prior to her 
filing her claim for benefits, the Veteran reported that she had 
been experiencing chronic low back pain since 1990.  In Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997), the Court found that 
statements made to clinicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care.  Her subsequent assertion to VA that her back problems had 
existed since 1985 therefore carry less probative.  Consideration 
has been given to the fact that she reported having back problems 
to P.B.J., M.D., in November 2007.  However, as stated, the Board 
is assigning greater value to the statements she made when it was 
not apparent that she was filing a claim for benefits.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous 
evidence has greater probative value than subsequently reported 
history); Pond v. West, 12 Vet. App. 341 (1999) (although Board 
must take into consideration a veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements)

Accordingly, the Board finds the Veteran's statements asserting 
continuity of symptomatology since service lack credibility and 
are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence). 

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
low back disorder to active duty, despite her contentions to the 
contrary.    
	
To that end, the Board places significant probative value on an 
April 2007 VA examination undertaken specifically to address the 
issue on appeal.  After a physical examination, review of the 
claims file, and interview with the Veteran, the examiner 
concluded that "the L5-S1 facet arthropathy is less likely as 
not related to the sick call visit for back pain on 7/8/1985."  
The examiner's rationale was that "the sick call visit of 1985 
referenced mid thoracic pain without involvement of the lower 
spine.  I have reviewed the SMRs and find no records referencing 
treatment, complaint or symptoms related to low back pain." 

The Board has also considered the Veteran's private treatment and 
finds that while these records confirm a current disorder, they 
do not suggest a medical nexus between her current low back 
disorder and service.  Similarly, the Board has reviewed the VA 
outpatient treatment records and the records do not suggest a 
medical nexus between her current low back disorder and service.  

Additionally, the Board has considered the Veteran's statements 
asserting a nexus between her current low back disorder and her 
in-service complaints.  The Federal Circuit recently held in 
Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in 
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board 
errs when it suggests that lay evidence can never be sufficient 
to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that 
there be a nexus between military service and a claimed 
condition. 

In this case, however, the Veteran is not competent to provide 
testimony regarding the etiology of her low back disorder.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("Sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  
Because a low back disorder is not diagnosed by unique and 
readily identifiable features, it does not involve a simple 
identification that a layperson is competent to make.  Therefore, 
the Veteran's unsubstantiated statements regarding the claimed 
etiology of her low back disorder are found to lack competency.

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.

ORDER

Service connection for a low back disorder is denied.


REMAND

Regarding the remaining issues on appeal, a remand is required in 
this case.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

First, the Veteran was not provided sufficient notice regarding 
her claims for service connection of hearing loss and tinnitus.  
Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA letter 
sent to the Veteran in July 2005 only addressed what she needed 
to provide regarding two other claims even though the 
introduction indicated that the letter applied to all of her 
service connection claims.  Therefore, she must be provided 
sufficient notice regarding her hearing loss claim before the 
Board may proceed.  

	Moreover, the Board finds additional duty to assist the Veteran 
with her hearing loss and tinnitus claims is also required.  
Service treatment records reflect routine noise exposure as the 
Veteran was an electrician's mate and worked aboard a ship for 
several years in active duty.  Additionally, while on active 
duty, she was treated for multiple ear infections and upper 
respiratory infections.  Although no chronic hearing loss 
disorder was noted in service, noise exposure is conceded.  
	
	Moreover, her hearing examinations at entrance and separation 
show that her hearing had declined even though it was still in 
the normal range at separation.  The Board finds the Veteran's 
statements are an indication that her current hearing loss and 
tinnitus symptoms may be a disorder associated with service; 
however, there is insufficient competent evidence on file for the 
VA to make a decision on the claim.  To that end, given the 
records of noise exposure in service and competent statements of 
current hearing loss and tinnitus, a VA examination is required 
under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine 
whether her current disorders are causally related to active 
service.

The Veteran should be advised that failure to report for any 
scheduled examination may result in the denial of her claim.  
38 C.F.R. § 3.655 (2010).  

Further, in order to ensure that all records are available, any 
outstanding VA outpatient treatment records related to her 
aforementioned disorders should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.	Provide VCAA notice letter to the Veteran 
regarding her claim for service connection of 
hearing loss and tinnitus that complies with 
the notification requirements contained in 38 
U.S.C.A. §§ 5103, 5103A(a), 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).
 
2.	Obtain VA clinical records pertaining to 
hearing loss and tinnitus from the VA Medical 
Center in Marion, Illinois, for the period 
from August 2008 to the present.

3.	Following receipt of the records above, 
schedule the Veteran for an audiological 
examination to determine the nature, extent, 
onset and etiology of her current hearing loss 
and tinnitus disorders.  The claims folder 
should be made available to and reviewed by 
the examiner and such review should be noted 
in the examination report.  All indicated 
studies should be performed and all findings 
should be reported in detail.  

The examiner should render an opinion as to 
the nature of any current hearing loss and 
tinnitus disorders and whether it is at least 
as likely as not (50 percent probability or 
greater) that any currently diagnosed hearing 
loss and tinnitus disorders had their onset in 
or are related to service.  The rationale for 
all opinions expressed should be provided in a 
legible report.   If the examiner cannot 
provide a requested opinion without resorting 
to mere speculation such should be stated with 
supporting rationale.

4.	The RO/AMC must notify the Veteran that it is 
her responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.	Thereafter, the RO should re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, the Veteran and the 
representative should be provided with a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issues, as well as 
a summary of the evidence received since the 
issuance of the last SSOC.  An appropriate 
period of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


